          Case 1:19-cv-10467-JGK Document 16 Filed 05/27/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    X
BONNIE SCHIFFMAN,                                   :
                                                    :     Docket No. 1:19-cv-10467-JGK
                             Plaintiff,             :
                                                    :     STIPULATED PROTECTIVE
               - against -                          :     ORDER
                                                    :
TOWNSQUARE MEDIA, INC.                              :
                                                    :
                             Defendant.             :
                                                    X


       The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

to the following provisions, it is hereby ORDERED that any person subject to this Order –

including without limitation the parties to this action, their attorneys, representatives, agents,

experts and consultants, acting as such, all third parties providing discovery in this action, and all

other interested persons with actual or constructive notice of this Order – shall adhere to the

following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

   1. Any person subject to this Order who receives from any other person any “Discovery

       Material” (i.e., information of any kind provided in the course of discovery in this action)

       shall not use such information except for purposes of this litigation and cannot disclose

       such information to anyone else except as expressly permitted hereunder.

   2. The person producing Discovery Material may designate as “Confidential” any portion

       thereof that contains non-public business, commercial, financial, or personal information,

       the public disclosure of which is either restricted by law or would likely, in the good faith

       opinion of the producing person, seriously harm the producing person’s business,

       commercial, financial, or personal interests or cause the producing person to violate his,
     Case 1:19-cv-10467-JGK Document 16 Filed 05/27/20 Page 2 of 8



   her, or its privacy or confidentiality obligations to others. Where the confidential portion

   is reasonably separable from the non-confidential portion, via redaction or otherwise,

   only the confidential portion shall be so designated.

3. With respect to the confidential portion of any Discovery Material other than deposition

   transcripts and exhibits, the producing person or that person’s counsel may designate

   such portion as “Confidential” by stamping or otherwise clearly marking as

   “Confidential” the document or protected portion in a manner that will not interfere with

   legibility or audibility. Deposition testimony may be designated as “Confidential” either

   on the record during the deposition or in writing within five (5) business days of receipt

   of the transcript. If so designated, the final transcript of the designated testimony shall be

   bound in a separate volume and marked “Confidential Information Governed by

   Protective Order” by the reporter.

4. If at any time prior to the trial of this action, a producing person realizes that some

   portion of Discovery Material that that person previously produced without limitation

   should be designated as “Confidential,” the producing person may so designate that

   portion by promptly notifying all parties in writing. Such designated portion of the

   Discovery Material will thereafter be treated as Confidential under the terms of this

   Order. In addition, the producing person shall provide each other party with replacement

   versions of such Discovery Material that bears the “Confidential” designation within two

   (2) business days of providing such notice.




                                             2
        Case 1:19-cv-10467-JGK Document 16 Filed 05/27/20 Page 3 of 8



Who May Receive Confidential Materials

   5. No person subject to this Order, other than the producing person, shall disclose any

      Confidential Discovery Material to any other person whomsoever, except to:

             (a)    the parties to this action;

             (b)    counsel retained specifically for this action, including any paralegal,

                    clerical or other assistant employed by such counsel and assigned

                    specifically to work on this action;

             (c)    as to any document, its author, its addressee, and any other person shown

                    on the face of the document as having received a copy;

             (d)    any witness who counsel for a party in good faith believes may be called

                    to testify at trial or deposition in this action, provided such person has

                    first executed a Non-Disclosure Agreement in the form annexed hereto;

             (e)    any person retained by a party to serve as an expert witness or consultant

                    or otherwise provide specialized advice to counsel in connection with this

                    action, provided such person has first executed a Non-Disclosure

                    Agreement in the form annexed hereto;

             (f)    stenographers and video technicians engaged to transcribe or record

                    depositions conducted in this action;

             (g)    independent photocopying, graphic production services, or other litigation

                    support services employed by the parties or their counsel to assist in this

                    action, including computer service personnel performing duties in

                    relation to a computerized litigation system;

             (h)    the Court and Court personnel; and



                                                  3
         Case 1:19-cv-10467-JGK Document 16 Filed 05/27/20 Page 4 of 8



              (i)     any other person whom the producing person, or other person designating

                      the Discovery Material “Confidential,” agrees in writing may have access

                      to such Confidential Discovery Material.

   6. Prior to the disclosure of any Confidential Discovery Material to any person referred to in

       subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a copy

       of this Protective Order and shall sign a Non-Disclosure Agreement, in the form annexed

       hereto, stating that that person has read this Order and agrees to be bound by its terms.

       Counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and

       produce it to opposing counsel either prior to such person being permitted to testify (at

       deposition or trial) or at the conclusion of the case, whichever comes first.

Filing Confidential Materials in this Action

   7. Any person who either objects to any designation of confidentiality, or who, by contrast,

       requests still further limits on disclosure (such as “attorneys’ eyes only,” reserved for

       extraordinary circumstances), may at any time prior to the trial of this action serve upon

       the designating person and all other parties a written notice stating with particularity the

       grounds of the objection or request. If agreement cannot be reached promptly, counsel for

       all affected persons shall request a joint telephone call with the Court to obtain a ruling.

   8. Notwithstanding the designation of material as “Confidential” in discovery, there is no

       presumption that such Confidential Discovery Material will be filed with the Court under

       seal. The parties shall follow Rule 6 of Judge Koeltl’s Individual Practices (March, 2020)

       with respect to filing under seal.

   9. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

       afford confidential treatment to any Discovery Material introduced in evidence at trial,



                                                 4
         Case 1:19-cv-10467-JGK Document 16 Filed 05/27/20 Page 5 of 8



      even if such material was previously designated as Confidential or sealed during pretrial

      proceedings.

   10. Each person who has access to Confidential Discovery Material shall take all due

      precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

   11. If, in connection with this litigation, and despite having taken reasonable steps to prevent

      the disclosure of information that it claims is subject to a claim of attorney-client

      privilege or attorney work product, a producing person inadvertently discloses

      information subject to a claim of attorney-client privilege or attorney work product

      protection (“Inadvertently Disclosed Information”), such disclosure, in itself, shall not

      constitute or be deemed a waiver or forfeiture of any claim of privilege or work product

      protection with respect to the Inadvertently Disclosed Information and its subject matter.

   12. If a disclosing person makes a claim of inadvertent disclosure, all receiving persons shall,

      within five (5) business days, return or destroy all copies of the Inadvertently Disclosed

      Information, and provide a certification of counsel that all such information has been

      returned or destroyed.

   13. Within five (5) business days of the notification that such Inadvertently Disclosed

      Information has been returned or destroyed, the disclosing person shall produce a

      privilege log with respect to the Inadvertently Disclosed Information.

   14. If a receiving person thereafter moves the Court for an order compelling production of

      the Inadvertently Disclosed Information, that motion shall not assert as a ground for

      entering such an order the mere fact of the inadvertent production. The disclosing person

      retains the burden of establishing the privileged or protected nature of any Inadvertently



                                                5
             Case 1:19-cv-10467-JGK Document 16 Filed 05/27/20 Page 6 of 8



           Disclosed Information. Nothing in this Order shall limit the right of any party to request

           an in camera review of the Inadvertently Disclosed Information.

   Termination of the Litigation

       15. This Protective Order shall survive the termination of the litigation. Within 30 days of the

           final disposition of this action, all Confidential Discovery Material and all copies thereof,

           shall be promptly returned to the producing person, or, upon permission of the producing

           person, destroyed.

       16. During the pendency of this case only, this Court shall retain jurisdiction over all persons

           subject to this Order to the extent necessary to enforce any obligations arising hereunder

           or to impose sanctions for any contempt thereof.




This Order is not binding on the Court or Court personnel. The Court reserves the right to
amend this Order at any time.




                                                    6
         Case 1:19-cv-10467-JGK Document 16 Filed 05/27/20 Page 7 of 8



                             FORM NON-DISCLOSURE AGREEMENT


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    X
BONNIE SCHIFFMAN,                                   :
                                                    :      Docket No. 1:19-cv-10467-JGK
                             Plaintiff,             :
                                                    :      NON-DISCLOSURE AGREEMENT
               - against -                          :
                                                    :
TOWNSQUARE MEDIA, INC.                              :
                                                    :
                             Defendant.             :
                                                    X




       I ______________________, acknowledge that I have read and understand the Protective

Order in this action governing the non-disclosure of those portions of Discovery Material that

have been designated as Confidential.      I agree that I will not disclose such Confidential

Discovery Material to anyone other than for purposes of this litigation and that at the conclusion

of this litigation I will return all discovery information to the party or attorney from whom I

received it. By acknowledging these obligations under the Protective Order, I understand that I

am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my

willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.



       Dated: _________________                         ___________________________________
                                                        [Signature]




                                                7
         Case 1:19-cv-10467-JGK Document 16 Filed 05/27/20 Page 8 of 8




SO STIPULATED.

Dated: New York, New York
       May 26, 2020



LIEBOWITZ LAW FIRM, PLLC                  DAVIS WRIGHT TREMAINE LLP
By:     /s/ Richard P. Liebowitz          By:__/s/Rachel F. Strom____________
        Richard P. Liebowitz                      Rachel F. Strom
11 Sunrise Plaza, Suite 305               1251 Avenue of the Americas, 21st Floor
Valley Stream, New York 11580             New York, New York 10020
Tel.: 516-233-1660                        Tel.: 212-402-4089
E-mail: RL@liebowitzlawfirm.com           E-mail: RachelStrom@dwt.com
Attorney for Plaintiff Bonnie Schiffman   Attorney for Defendant Townsquare Media,
                                          Inc.




                                                   SO ORDERED

          May 27
Dated: _________________, 2020

                                                        /s/ John G. Koeltl
                                                    ______________________________

                                                    JOHN G. KOELTL
                                                    United States District Judge




                                          8
